Citation Nr: 0526018	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  05-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from August 1968 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran had been previously service connected for 
coronary artery disease, hypertension, and an abnormal 
electrocardiogram, rated as 30 percent disabling.  The 
October 2004 rating decision awarded a separate 10 percent 
disability rating for hypertension and confirmed a 30 percent 
rating for coronary artery disease and an abnormal 
electrocardiogram.  The veteran appealed the RO's 
determination concerning the disability rating assigned for 
hypertension.  


FINDING OF FACT

The veteran's hypertension is not characterized by diastolic 
blood pressure of predominantly 110 or more, or systolic 
blood pressure of predominantly 200 or more. 


CONCLUSION OF LAW

The criteria for an increased disability rating for 
hypertension, currently rated as 10 percent disabling, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2004.  The veteran was told 
of what was required to substantiate his claim and of his and 
VA's respective duties.  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  The veteran's claim was initially 
adjudicated by the RO in October 2004.  The July 2004 notice 
letter was provided to the veteran prior to initial 
adjudication of his claim.  Thus, there is no defect with 
respect to the timing of the notice.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Moreover, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran was afforded a VA 
examination September 2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the 
veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Under this diagnostic code 
provision, a 10 percent rating is assigned for hypertension 
when diastolic pressure is predominately 100 or more; or when 
systolic pressure is predominantly 160 or more; or when there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication for control is required.  A 20 
percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
when diastolic pressure is predominantly 120 or more.  A 
maximum 60 percent rating is assigned when diastolic pressure 
is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101. 

As indicated above, to receive the next higher rating of 20 
percent, the veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, i.e., the top number 
of his blood pressure reading, must be predominantly 200 or 
more.  The evidence in this case demonstrates that the 
veteran's diastolic pressure is predominantly below 110, and 
his systolic pressure is predominantly below 200, and thus 
his hypertension is no more than 10 percent disabling.

For example, VA outpatient treatment records dated from July 
2003 to January 2005 show that the veteran's blood pressure 
had been read on several occasions.  Specifically, in July 
2003, the veteran's blood pressure was 168/102, 162/98, and 
156/99.  In August 2003, blood pressure was 165/93; in 
December 2003, it was 138/83; in March 2004, it was 219/131; 
in May 2004, it was 173/103; and in August 2004, it was 
177/105 and 170/90.  In September 2004, blood pressure was 
234/79, 200/90, 201/112, 189/124, 178/103, 187/107, and 
194/65.  The veteran also stated in September 2004 that his 
blood pressure checks at home ranged from 138-145/70-80.  In 
October 2004, blood pressure was 156/90, 165/96, and 171/94.  
In November 2004, blood pressure was 137/83, 154/83, and 
156/83.  

A VA examination report dated in September 2004 shows that 
the veteran reported a long history of hypertension.  He 
indicated that he had very uncontrolled hypertension, 
describing morning headaches, and weakness.  Blood pressure 
was read to be 200/105, 187/107, and 195/105.  The diagnosis, 
in pertinent part, was essential hypertension, uncontrolled, 
both systolic and diastolic.

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  The medical reports of record from 
2003 to 2004 show systolic readings which have been 
predominantly below 200 and diastolic readings which have 
been predominantly below 110.  Out of the 25 total blood 
pressure readings of record within that time period, only 
five exhibited systolic readings that were at least 200 and 
only three exhibited diastolic readings that were at least 
110.  Hence, the Board finds that the currently assigned 
evaluation of 10 percent is appropriate. 

The Board has considered the September 2004 VA examination 
report wherein a diagnosis of uncontrolled essential 
hypertension was provided.  However, the Board is limited to 
those factors that are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
were the only medical findings which could be considered in 
concluding that an increased disability rating for 
hypertension is not appropriate.

The preponderance of the evidence is against the claim for a 
disability rating greater than 10 percent for the service-
connected hypertension.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  There is no probative evidence showing 
hospitalization or marked interference with employment as the 
result of the veteran's service-connected hypertension.  In 
sum, the evidence he has presented does not reflect a 
disability picture that is so exceptional or unusual that it 
is not adequately represented by VA's Schedule.  Accordingly, 
the Board does not find that additional action is warranted 
under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


